Detailed Action

Information Disclosure Statement

The information disclosure statement filed June 21, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

The applicant fail to provide a copy of the following references:
European Communication for Application 17195551.1 dated 08/27/2019.
European Communication for Application 17195551.1 dated 03/11/2018.
European Communication for Application 14814698.8 dated 02/02/2018.
Extended European Search Report for application 17195551.1 dated 02/12/2018.

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,082,758. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patent recite a vehicle tag, whereas the claims of the instant application are broader version of claim(s) of the patent as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the patent, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive to the broader claims as recited in the instant application.

Instant Application
US Patent 11,082,758
1. A vehicle tag for providing motion data from a vehicle to a server, the vehicle tag being configured to: 

(a) be affixed mechanically to, but not connected electrically to, the vehicle, 

(b) become identifiably associated with the vehicle, 

(c) while the vehicle is being driven, sense a motion characteristic of the vehicle, 

(d) generate motion data for the vehicle based on the sensed motion characteristic, 



(e) at times when a mobile device is available for wireless communication with the vehicle tag, (i) establish a connection between the vehicle tag and the mobile device by the vehicle tag: 



(x) accepting a connection request initiated from the mobile device in response to the vehicle tag advertising its presence, or 

(y) initiating a connection request to the mobile device in response to the mobile device advertising its presence, 














(ii) use the established connection to communicate information representative of at least some of the generated motion data to an application or other process running on the mobile device, for forwarding to the server along with an identity of the vehicle tag for analysis of driving behavior of a driver of the vehicle or driving behavior of the vehicle, and 


(f) at some times, be in a reduced power mode based on the sensed motion characteristic.
1. A vehicle tag for providing collision information from a vehicle to a server, the vehicle tag being configured to 

(a) be affixed mechanically to, but not require connection electrically to, the vehicle, 




(b) while the vehicle is being driven on trips, sense acceleration of the vehicle, 

(c) generate time-stamped digital acceleration data for the vehicle based on the sensed acceleration, the time-stamped digital acceleration data including X, Y, and Z acceleration values, 

(d) at times during a trip of the vehicle when a mobile device in the vehicle is available for wireless communication with the vehicle tag, achieve a successful connection between the vehicle tag and the mobile device, by the vehicle tag: 

(x) accepting a connection request initiated from the mobile device in response to the vehicle tag advertising its presence, or 

(y) initiating a connection request to the mobile device in response to the mobile device advertising its presence, 

(e) derive from the X, Y, and Z acceleration values, one or more acceleration components in a direction of gravity and one or more acceleration components in a direction normal to gravity, 

(f) determine a possible occurrence of a collision based on a magnitude of the one or more acceleration components in the direction of gravity and of the one or more acceleration components in the direction normal to gravity relative to a predetermined threshold for a predetermined period of time, 

(g) use the successful connection between the mobile device and the vehicle tag to communicate information about the possible occurrence of the collision from the vehicle tag to the mobile device in the vehicle for augmentation with current, near past, and near future position and velocity data from at least one sensor of the mobile device and for communication of the augmented information to the server, 

(h) be in a low-power mode until the sensed acceleration data exceeds a threshold for a certain period of time, and 

(i) revert to a low-power mode when the sensed acceleration data is lower than a threshold for a certain period of time.


	

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5, 7-10, 12-13, 15-16, 18-19, 22-23, 25-26 and 28-30 of U.S. Patent No. 11,363,355. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patent recite a vehicle tag, a method and a non-transitory computer readable storage medium bearing instructions executable by a vehicle tag, whereas the claims of the instant application are broader version of claim(s) of the patent as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the patent, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive to the broader claims as recited in the instant application.

Instant Application
US Patent 11,363,355
1. A vehicle tag for providing motion data from a vehicle to a server, the vehicle tag being configured to: 

(a) be affixed mechanically to, but not connected electrically to, the vehicle, 

(b) become identifiably associated with the vehicle, 


(c) while the vehicle is being driven, sense a motion characteristic of the vehicle, 

(d) generate motion data for the vehicle based on the sensed motion characteristic, 

(e) at times when a mobile device is available for wireless communication with the vehicle tag, 

(i) establish a connection between the vehicle tag and the mobile device by the vehicle tag: 


(x) accepting a connection request initiated from the mobile device in response to the vehicle tag advertising its presence, or 

(y) initiating a connection request to the mobile device in response to the mobile device advertising its presence, 


(ii) use the established connection to communicate information representative of at least some of the generated motion data to an application or other process running on the mobile device, for forwarding to the server along with an identity of the vehicle tag for analysis of driving behavior of a driver of the vehicle or driving behavior of the vehicle, and 














(f) at some times, be in a reduced power mode based on the sensed motion characteristic.
1. A vehicle tag for providing motion data from a vehicle to a server, the vehicle tag being configured to 

(a) be affixed mechanically to, but not connected electrically to, the vehicle, 

(b) become identifiably associated with the vehicle in accordance with interaction of a user with a mobile device, 

(c) while the vehicle is being driven, sense a motion characteristic of the vehicle, 

(d) generate motion data for the vehicle based on the sensed motion characteristic, 

(e) at times when a mobile device in the vehicle is available for wireless communication with the vehicle tag, 
(i) establish a connection between the vehicle tag and the mobile device in the vehicle by the vehicle tag: 

(x) accepting a connection request initiated from the mobile device in the vehicle in response to the vehicle tag advertising its presence, or 

(y) initiating a connection request to the mobile device in the vehicle in response to the mobile device advertising its presence, 


(ii) use the established connection to communicate information representative of at least some of the generated motion data to an app or other process running on the mobile device in the vehicle, for forwarding to the server along with an identity of the vehicle tag and an identity of a user of the mobile device or the app or other process running on the mobile device for analysis of driving behavior of a driver of the vehicle or driving behavior of the vehicle, 

(f) the generated motion data being used to compute an orientation of axes of the vehicle tag in relation to axes corresponding to a frame of reference of the vehicle, the orientation of the axes of the vehicle tag in relation to the axes corresponding to the frame of reference of the vehicle being a basis of the information representative of at least some of the generated motion data that is communicated to the server, and 

(g) at some times, be in a reduced power mode based on the sensed motion characteristic.
2. The vehicle tag of claim 1 in which the motion data is generated by one or more of an accelerometer, gyroscope, and position sensor of the vehicle tag.  
2. The vehicle tag of claim 1 in which the motion data is generated by one or more of an accelerometer, gyroscope, and position sensor of the vehicle tag.
3. The vehicle tag of claim 1 in which the vehicle tag becomes identifiably associated with the vehicle by: 


a mobile device searching for tags in a vicinity of the mobile device, 

a user indicating a link between a tag in the vicinity of the mobile device and the vehicle, and 

the mobile device communicating information about the link between the vehicle tag and the vehicle to the server.  
3. The vehicle tag of claim 1 in which the interaction of the user with the mobile device to identifiably associate the affixed vehicle tag with the vehicle comprises 

the mobile device searching for tags in a vicinity of the mobile device, and 

the user indicating the link between a tag in the vicinity of the mobile device and the vehicle.

4. The vehicle tag of claim 1 in which the interaction of the user with the mobile device to identifiably associate the affixed vehicle tag with the vehicle comprises the mobile device communicating information about the link between the vehicle tag and the vehicle to the server.
4. The vehicle tag of claim 1 in which the vehicle tag is specified as one with which the application running on the mobile device is permitted to establish the connection.  
5. The vehicle tag of claim 1 in which the vehicle tag is specified as one with which an application running on the mobile device in the vehicle is permitted to establish the connection.
5. The vehicle tag of claim 1 configured to store information about one or more of trip times and trip durations.  
7. The vehicle tag of claim 1 configured to store information about one or more of trip times and trip durations.
6. The vehicle tag of claim 5 configured to communicate the stored information to the server via the mobile device.  
8. The vehicle tag of claim 7 configured to communicate the stored information to the server via the mobile device in the vehicle.
7. The vehicle tag of claim 1 configured to store information about events derived from the motion data generated by the vehicle tag.  
9. The vehicle tag of claim 1 configured to store information about events derived from the motion data generated by the vehicle tag.
8. The vehicle tag of claim 7 in which the events comprise events associated with at least one of. 

motion of the vehicle, 

collisions or crashes of the vehicle, or



unexpected movements of the vehicle tag with respect to the vehicle.  
10. The vehicle tag of claim 9 in which the events comprise events associated with 

motion of the vehicle.

12. The vehicle tag of claim 9 in which the events comprise events associated with potential collisions or crashes.

13. The vehicle tag of claim 9 in which the events comprise unexpected movements of the vehicle tag with respect to the vehicle.

9. The vehicle tag of claim 1 in which the vehicle tag advertising its presence or the mobile device advertising its presence and the connection between the vehicle tag and the mobile device use one or more of Bluetooth, Wi-Fi, or other short-range wireless communication technology, the vehicle tag advertising its presence or the mobile device advertising its presence and the connection not being required to use a same communication technology.  
15. The vehicle tag of claim 1 in which the vehicle tag advertising its presence or the mobile device in the vehicle advertising its presence and the connection between the vehicle tag and the mobile device in the vehicle use one or more of Bluetooth, Wi-Fi, or other short-range wireless communication technology, the vehicle tag advertising its presence or the mobile device in the vehicle advertising its presence and the connection not being required to use a same communication technology.
10. The vehicle tag of claim 1 in which the information communicated by the vehicle tag to the application or other process running on the mobile device is supplemented by the mobile device with data generated based on outputs of sensors of the mobile device.  
16. The vehicle tag of claim 1 in which the information communicated by the vehicle tag to the app or other process running on the mobile device in the vehicle is supplemented by the mobile device in the vehicle with data generated based on outputs of sensors of the mobile device in the vehicle.
11. The vehicle tag of claim 1 in which the generated motion data is used to determine an orientation of the vehicle tag with respect to the vehicle.  

Part of claim 1: (f) the generated motion data being used to compute an orientation of axes of the vehicle tag in relation to axes corresponding to a frame of reference of the vehicle, the orientation of the axes of the vehicle tag in relation to the axes corresponding to the frame of reference of the vehicle being a basis of the information representative of at least some of the generated motion data that is communicated to the server.
12. The vehicle tag of claim 11 in which the orientation of the vehicle tag with respect to the vehicle is determined by the server based on the generated motion data.  
28. The vehicle tag of claim 1 in which the orientation is received from the server based on the motion data generated by the vehicle tag and communicated to the server.
13. The vehicle tag of claim 11 in which the orientation of the vehicle tag with respect to the vehicle is determined by execution of an algorithm by the vehicle tag while the vehicle is in motion.  
25. The vehicle tag of claim 1 in which the orientation is determined by execution of an algorithm at the vehicle.
26. The vehicle tag of claim 25 in which the algorithm is run when the vehicle is in motion until the orientation is determined.
14. The vehicle tag of claim 11, in which the orientation of the vehicle tag with respect to the vehicle is a basis of the information representative of at least some of the generated motion data that is communicated to the server.  
Part of claim 1: (f) the generated motion data being used to compute an orientation of axes of the vehicle tag in relation to axes corresponding to a frame of reference of the vehicle, the orientation of the axes of the vehicle tag in relation to the axes corresponding to the frame of reference of the vehicle being a basis of the information representative of at least some of the generated motion data that is communicated to the server.
15. The vehicle tag of claim 11 comprising an anti-tamper mechanism based on changes in the orientation of the vehicle tag with respect to the vehicle.  
18. The vehicle tag of claim 1 in which the vehicle tag stores information about orientations of the vehicle tag with respect to the vehicle.
19. The vehicle tag of claim 18 comprising an anti-tamper mechanism based on changes in orientations of the vehicle tag with respect to the vehicle.
16. The vehicle tag of claim 1 in which at least at some times when the vehicle is moving, not be in a reduced power mode based on a relationship of a magnitude of the sensed motion characteristic and a threshold.  
22. The vehicle tag of claim 21 in which at least at some times when the vehicle is moving, not be in a reduced power mode based on a relationship of a magnitude of the sensed motion characteristic and a threshold.
17. The vehicle tag of claim 1 comprising a clock to timestamp motion data.  
23. The vehicle tag of claim 1 comprising a clock to timestamp motion data.
18. The vehicle tag of claim 1 in which the generated motion data is forwarded to the server along with an identity of a user of the mobile device or the application or other process running on the mobile device.
Part of claim 1: (ii) use the established connection to communicate information representative of at least some of the generated motion data to an app or other process running on the mobile device in the vehicle, for forwarding to the server along with an identity of the vehicle tag and an identity of a user of the mobile device or the app or other process running on the mobile device for analysis of driving behavior of a driver of the vehicle or driving behavior of the vehicle, 

19. A method comprising 

(a) at a vehicle tag that is affixed mechanically to, but not connected electrically to, a vehicle, sensing a motion characteristic of the vehicle, 

(b) the vehicle tag becoming identifiably associated, 


(c) while the vehicle is being driven, sensing a motion characteristic of the vehicle, 

(d) generating motion data for the vehicle based on the sensed motion characteristic, 

(e) at times when a mobile device is available for wireless communication with the vehicle tag, 


(i) establishing a connection between the vehicle tag and the mobile device by the vehicle tag: 


(x) accepting a connection request initiated from the mobile device in response to the vehicle tag advertising its presence, or 

(y) initiating a connection request to the mobile device in response to the mobile device advertising its presence, 

(ii) using the established connection to communicate information representative of at least some of the generated motion data to an application or other process running on the mobile device, for forwarding to a server along with an identity of the vehicle tag for analysis of driving behavior of a driver of the vehicle or driving behavior of the vehicle, and 













(f) at some times, being in a reduced power mode based on the sensed motion characteristic.  
29. A method comprising 

(a) at a vehicle tag that is affixed mechanically to, but not connected electrically to, a vehicle, sensing a motion characteristic of the vehicle, 

(b) the vehicle tag becoming identifiably associated with the vehicle in accordance with interaction of a user with a mobile device, 

(c) while the vehicle is being driven, sensing a motion characteristic of the vehicle, 

(d) generating motion data for the vehicle based on the sensed motion characteristic, 

(e) at times when a mobile device in the vehicle is available for wireless communication with the vehicle tag, 

(i) establishing a connection between the vehicle tag and the mobile device in the vehicle by the vehicle tag, 

(x) accepting a connection request initiated from the mobile device in the vehicle in response to the vehicle tag advertising its presence, or 

(y) initiating a connection request to the mobile device in the vehicle in response to the mobile device advertising its presence, 

(ii) using the established connection to communicate information representative of at least some of the generated motion data to an app or other process running on the mobile device in the vehicle, for forwarding to a server along with an identity of the vehicle tag and an identity of a user of the mobile device or the app or other process running on the mobile device for analysis of driving behavior of a driver of the vehicle or driving behavior of the vehicle, 

(f) using the generated motion data to compute an orientation of axes of the vehicle tag in relation to axes corresponding to a frame of reference of the vehicle, the orientation of the axes of the vehicle tag in relation to the axes corresponding to the frame of reference of the vehicle being a basis of the information representative of at least some of the generated motion data that is communicated to the server, and 

(g) at some times, being in a reduced power mode based on the sensed motion characteristic.
20. A non-transitory computer-readable storage medium bearing instructions executable by a vehicle tag that is affixed mechanically to, but not connected electrically to, a vehicle, to 


(a) become identifiably associated with the vehicle, 


(b) while the vehicle is being driven, sense a motion characteristic of the vehicle, 

(c) generate motion data for the vehicle based on the sensed motion characteristic, 

(d) at times when a mobile device is available for wireless communication with the vehicle tag, 


(i) establish a connection between the vehicle tag and the mobile device by the vehicle tag: 


(x) accepting a connection request initiated from the mobile device in response to the vehicle tag advertising its presence, or 

(y) initiating a connection request to the mobile device in response to the mobile device advertising its presence, 

(ii) use the established connection to communicate information representative of at least some of the generated motion data to an application or other process running on the mobile device, for forwarding to a server along with an identity of the vehicle tag for analysis of driving behavior of a driver of the vehicle or driving behavior of the vehicle, and 














(e) at some times, be in a reduced power mode based on the sensed motion characteristic.
30. A non-transitory computer-readable storage medium bearing instructions executable by a vehicle tag that is affixed mechanically to, but not connected electrically to, a vehicle, to

(a) become identifiably associated with the vehicle in accordance with interaction of a user with a mobile device, 

(b) while the vehicle is being driven, sense a motion characteristic of the vehicle, 

(c) generate motion data for the vehicle based on the sensed motion characteristic, 

(d) at times when a mobile device in the vehicle is available for wireless communication with the vehicle tag, 

(i) establish a connection between the vehicle tag and the mobile device in the vehicle by the vehicle tag: 

(x) accepting a connection request initiated from the mobile device in the vehicle in response to the vehicle tag advertising its presence, or 

(y) initiating a connection request to the mobile device in the vehicle in response to the mobile device advertising its presence, 

(ii) use the established connection to communicate information representative of at least some of the generated motion data to an app or other process running on the mobile device in the vehicle, for forwarding to a server along with an identity of the vehicle tag and an identity of a user of the mobile device or the app or other process running on the mobile device for analysis of driving behavior of a driver of the vehicle or driving behavior of the vehicle, 

(e) the generated motion data being used to compute an orientation of axes of the vehicle tag in relation to axes corresponding to a frame of reference of the vehicle, the orientation of the axes of the vehicle tag in relation to the axes corresponding to the frame of reference of the vehicle being a basis of the information representative of at least some of the generated motion data that is communicated to the server, and 

(f) at some times, be in a reduced power mode based on the sensed motion characteristic.


	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 3,  the claim recites several times the limitation of “the mobile device”. Claim 1 defines a mobile device and claim 3 defines another mobile device in line 3. It is unclear each time “the mobile device” is recited if the limitation is referring to the device defined in claim 1 or if the limitation is referring to the device defined in claim 3. For this reason, the claim is indefinite. The examiner has interpreted line 3 of the claim in the following way in order to advance prosecution: “[[a]] the mobile device searching for tags in a vicinity of the mobile device”.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guba et al. (US-9,338,605) in view of Gutierrez et al. (US-2015/0177362), Cresto (US-2008/0231446) and Ljung et al. (US-9,820,016).

In regards to claim 1, Guba teaches a vehicle tag for providing motion data from a vehicle to a server [fig. 1 elements 75 (tag) and 180 (server), col. 12 L. 33-42, col. 16 L. 31-35]. Also, Guba teaches that the vehicle tag is configured to be affixed mechanically to, but not require connection electrically to, the vehicle [col. 14 L. 48-56, col. 15 L. 31-39 and L. 45-49]. Furthermore, Guba teaches that the tag is configured to sense motion characteristic of the vehicle while the vehicle is being driven [col. 12 L. 33-42, col. 15 L. 31-44]. Guba teaches that the tag generates motion data for the vehicle based on the sensed motion characteristic [col. 15 L. 31-44]. 
Also, Guba teaches when a mobile device is available for wireless communication with the vehicle tag, the vehicle tag can establish a connection between the vehicle tag and the mobile device [col. 5 L. 45-50, col. 16 L. 31-35]. However, Guba does not teach that the connection is established by accepting a connection request initiated from the mobile device in response to the vehicle tag advertising its presence.
On the other hand, Gutierrez teaches that a vehicle tag can establish a connection with a mobile device by transmitting an advertising message to the mobile device [par. 0094 L. 1-6, par. 0095 L. 1-5]. Also, Gutierrez teaches that the mobile device receiving the advertising message transmits an authentication code that is used by the vehicle tag to authenticate the mobile device and to permit the connection to be established [par. 0084 L. 6-14]. This teaching means the connection is established by accepting the authentication code (connection request) initiated from the mobile device in response to the vehicle advertising message.
 It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Gutierrez’s teachings of an advertising message from the tag to initiate a connection in the tag taught by Guba because it will permit the tag to connect to any mobile device that is in communication range in a secure way.
The combination of Guba and Gutierrez teaches that the vehicle tag uses the established connection to communicate information representative of at least some of the generated motion data to an application or other process running on the mobile device, for forwarding to the server for analysis of driving behavior of the driver of the vehicle or driving behavior of the vehicle [see Guba col. 16 L. 31-35, col. 4 L. 52-61, col. 38 L. 44-48 and L. 56-61]. Also, the combination teaches that the vehicle tag at some times, is in a reduced power mode based on the sensed motion characteristic [see Guba col. 15 L. 10-13, col. 24 L. 9-15].
The combination of Guba and Gutierrez does not teach that the tag becomes identifiably associated with the vehicle.
On the other hand, Cresto teaches that a system can associate a vehicle with a tag by interaction of a user with a user interface, and that the user interface can be shown in a mobile device [par. 0037 L. 1-4, 14-19 and 25-30 (associate a tag with a vehicle using a user interface), par. 0038 L. 10-13 (mobile device)]. This teaching means that the tag becomes identifiably associated with the vehicle.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Cresto’s teachings of associating the tag with the vehicle using the mobile device in the system taught by the combination because it will permit the user to let the server know in which vehicle the tag has been placed.
The combination of Guba, Gutierrez and Cresto does not teach that an identity of the vehicle tag is forwarded along with the motion data.
On the other hand, Ljung teaches that sensor data of a tag can be transmitted with an identity of the tag to a mobile device that will forward the sensor data and the identity of the tag to a server [fig. 1B element 106, col. 6 L. 48-61, col. 7 L. 15-22]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Ljung’s teachings of transmitting the sensor data with the identity of the tag in the tag taught by the combination because it will permit the server to recognize to which vehicle/tag belongs the data received from the mobile device. 

In regards to claim 2, the combination of Guba, Gutierrez, Cresto, and Ljung, as applied in claim 1 above, further teaches that the motion data is generated by an accelerometer and position sensor of the vehicle tag [see Guba fig. 4 elements 415 and 425].  

In regards to claim 3, the combination of Guba, Gutierrez, Cresto, Ljung, as applied in claim 1 above, further teaches a vehicle tag can become identifiably associated with the vehicle by reading electronically the tag with the mobile device [see Cresto par. 0037 L. 1-5], and that the mobile device can read electronically nearby tags by receiving advertising messages from the nearby tags [see Gutierrez par. 0095 L. 1-5]. These teachings mean that the tag becomes identifiably associated with the vehicle by the mobile device searching for tags in a vicinity of the mobile device. Also, the combination teaches that 25the user indicates a link between a tag in the vicinity of the mobile device and the vehicle [see Cresto par. 0037 L. 1-3, L. 7-10, L. 13-18 and L. 24-29, par. 0038 L. 10-13]. Furthermore, the combination teaches that the mobile device communicates information about the link between the vehicle tag and the vehicle to the server [see Cresto fig. 1, par. 0035 L. 1-3, par. 0037 L. 1-3, L. 7-10, L. 13-18 and L. 24-29, par. 0038 L. 10-13].  

In regards to claim 4, the combination of Guba, Gutierrez, Cresto and Ljung, as applied in claim 1 above, further teaches that the user can select, using the mobile device, a tag to communicate with and that the mobile device authenticates the tag [see Gutierrez col. 0095 L. 1-3, par. 0100 L. 1-5]. These teachings mean that the vehicle tag is specified as one with which the application running on the mobile device in the vehicle is permitted to establish the connection.  

In regards to claim 7, the combination of Guba, Gutierrez, Cresto and Ljung, as applied in claim 1 above, further teaches that the vehicle tag is configured to store information about changes in movement of the vehicle (events derived from the motion 10data generated by the vehicle tag) [see Guba col. 24 L. 17-20].  

In regards to claim 8, the combination of Guba, Gutierrez, Cresto and Ljung, as applied in claim 7 above, further teaches that the events comprise events are associated with motion of the vehicle [see Guba col. 24 L. 17-20].  

In regards to claim 9, the combination of Guba, Gutierrez, Cresto and Ljung, as applied in claim 1 above, further teaches15 that the vehicle tag advertising its presence and the connection between the vehicle tag and the mobile device in the vehicle use one or more of Bluetooth, Wi-Fi, or other short-range wireless 19Attorney Docket No.: 44355-0010004communication technology and that the vehicle tag advertising its presence and the connection not being required to use a same communication technology [see Guba col. 8 L. 38-43, see Gutierrez par. 0043 L. 10-16, par. 0097 L. 1-5].  

In regards to claim 16, the combination of Guba, Gutierrez, Cresto and Ljung, as applied in claim 1 above, further teaches15 that the vehicle tag power on upon detection of motion by an accelerometer [see Guba col. 24 L. 9-15]. This teaching means that if the acceleration is greater than 0 (threshold), the vehicle tag powers on. In other words, at least at some times when the vehicle is moving, not be in a reduced power mode based on a relationship of a magnitude of the sensed motion characteristic and a threshold.  

In regards to claim 19, the combination of Guba, Gutierrez, Cresto and Ljung, as shown in the rejection of claim 1 above, teaches a tag performing the claimed functions. Therefore, the combination also teaches the method.

In regards to claim 20, the combination of Guba, Gutierrez, Cresto and Ljung, as shown in the rejection of claim 1 above, teaches the claimed limitations. The combination also teaches that the functionality of the system and method is implemented as a non-transitory computer readable storage medium having instructions executable by the vehicle tag [see Guba col. 5 L. 63-67].

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guba et al. (US-9,338,605) in view of Gutierrez et al. (US-2015/0177362), Cresto (US-2008/0231446) and Ljung et al. (US-9,820,016) as applied to claim 1 above, and further in view of Ichikawa (US-2010/0305814).

In regards to claim 5, the combination of Guba, Gutierrez, Cresto and Ljung, as applied in claim 1 above, does not teach that the tag is configured to store information about one or more of trip times and trip durations.  
On the other hand, Ichikawa teaches that a vehicle sensor device (tag) can store information about one or more of trip times and trip durations [fig. 2, par. 0028 L. 1-14].  
15It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Ichikawa’s teachings of storing trip information in the tag taught by the combination because it will permit the user and the system to know when the vehicle has been used and for how long.

In regards to claim 6, the combination of Guba, Gutierrez, Cresto, Ljung and Ichikawa, as applied in claim 5 above, further teaches15 that the tag is configured to communicate the stored information to the server via the mobile device in the vehicle [see Guba col. 16 L. 31-35].  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guba et al. (US-9,338,605) in view of Gutierrez et al. (US-2015/0177362), Cresto (US-2008/0231446) and Ljung et al. (US-9,820,016) as applied to claim 1 above, and further in view of Fraser et al. (US-2015/0045983).

In regards to claim 10, the combination of Guba, Gutierrez, Cresto and Ljung, as applied in claim 1 above, does not teach that the information communicated by the vehicle tag to the application or other process running on the mobile device in the vehicle is supplemented by the mobile device in the vehicle with data 5generated based on outputs of sensors of the mobile device in the vehicle.  
On the other hand, Fraser teaches that the information communicated by the vehicle tag to the application or other process running on the mobile device is supplemented by the mobile device with data 5generated based on outputs of sensors of the mobile device [par. 0059, par. 0162 L. 1-6].  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Fraser’s teachings of adding data sensed by the mobile device to the data sensed by the tag in the system taught by the combination because it will permit the system to obtain more data regarding an event using the sensors of the mobile device.

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guba et al. (US-9,338,605) in view of Gutierrez et al. (US-2015/0177362), Cresto (US-2008/0231446) and Ljung et al. (US-9,820,016) as applied to claim 1 above, and further in view of Bhardwaj et al. (US-9,383,209).

In regards to claim 11, the combination of Guba, Gutierrez, Cresto and Ljung, as applied in claim 1 above, does not teach that the generated motion data is used to determine an orientation of the vehicle tag with respect to the vehicle.
On the other hand, Bhardwaj teaches that a telematics device attached to a vehicle can determine its orientation with respect to a vehicle using captured motion data [col. 4 L. 6-9 (motion data),  L. 50-53 (telematics device attached to vehicle), fig. 5, col. 4 L. 55-59, col. 4 L. 66-67, col. 5 L. 1-4, col. 5 L. 42-47 (orientation of the device with respect to the vehicle)].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Bhardwaj’s teachings of using motion data to determine the orientation of the tag with respect to the vehicle in the tag taught by the combination because it will permit the tag to measure motion of the vehicle more accurately.

In regards to claim 13, the combination of Guba, Gutierrez, Cresto, Ljung and Bhardwaj, as applied in claim 11 above, teaches that the orientation is determined by execution of an algorithm by the vehicle tag while the vehicle is in motion [see Bhardwaj fig. 4, col. 4 L. 66-67, col. 5 L. 1-4 and L. 27-30]. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guba et al. (US-9,338,605) in view of Gutierrez et al. (US-2015/0177362), Cresto (US-2008/0231446), Ljung et al. (US-9,820,016) and Bhardwaj et al. (US-9,383,209) as applied to claim 11 above, and further in view of Zhou et al. (US-9,383,202).
In regards to claim 12, the combination of Guba, Gutierrez, Cresto, Ljung and Bhardwaj, as applied in claim 11 above, teaches that motion data measured by the tag is used to detect the orientation of the tag [see Bhardwaj col. 6 L. 11-27, L. 34-44].
However, the combination does not teach that the orientation is determined by the server.
On the other hand, Zhou teaches the concept of transmitting from a device data needed to calculate the orientation of the device, which in the case of the combination is motion data, to a server in order the server can determine the orientation of the device, and the concept of receiving, by the device, the determined orientation from the server [col. 15 L. 62-67].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Zhou’s teachings of making the determination of the orientation at a server and then providing the result to the device in the tag taught by the combination because the server has more processing power than the tag and it will also help to reduce power consumption at the tag as a result of processing the data at the server.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guba et al. (US-9,338,605) in view of Gutierrez et al. (US-2015/0177362), Cresto (US-2008/0231446), Ljung et al. (US-9,820,016) and Bhardwaj et al. (US-9,383,209) as applied to claim 11 above, and further in view of Cook et al. (US-8,269,617).

In regards to claim 14, the combination of Guba, Gutierrez, Cresto, Ljung and Bhardwaj, as applied in claim 11 above, does not teach that the orientation is communicated to the server.
On the other hand, Cook teaches that the orientation of a telematics device in relation to the vehicle determined by the telematics device is a basis of information that is communicated to a server [col. 11 L. 9-15 and L. 63-67, col. 12 L. 1-11]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Cook’s teachings of transmitting the orientation to the server in the system taught by the combination because it will permit the system to detect events regarding the orientation of the tag [see Cook col. 5 L. 43-45]. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guba et al. (US-9,338,605) in view of Gutierrez et al. (US-2015/0177362), Cresto (US-2008/0231446), Ljung et al. (US-9,820,016) and Bhardwaj et al. (US-9,383,209) as applied to claims 11 above, and further in view of Parker (US-2014/0266654).

In regards to claim 15, the combination of Guba, Gutierrez, Cresto, Ljung and Bhardwaj, as applied in claim 11 above, teaches that orientation of the 10vehicle tag with respect to the vehicle is determined using motion data [see Bhardwaj col. 4 L. 6-9 (motion data),  L. 50-53 (telematics device attached to vehicle), fig. 5, col. 4 L. 55-59, col. 4 L. 66-67, col. 5 L. 1-4, col. 5 L. 42-47 (orientation of the device with respect to the vehicle)]. However, the combination does not teach that the tag comprises an anti-tamper mechanism based on changes in the orientation.  
On the other hand, Parker teaches that that the a device in a vehicle can use changes in its orientation with respect to the vehicle as an anti-tamper mechanism [see Parker par. 0012 L. 1-11].  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Parker’s teachings of using changes in orientation to determine tampering of the device in the tag taught by the combination because it will permit the system to know when the tag has been tampered by a person.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guba et al. (US-9,338,605) in view of Gutierrez et al. (US-2015/0177362), Cresto (US-2008/0231446) and Ljung et al. (US-9,820,016) as applied to claim 1 above, and further in view of Davidson (US-9,070,100).

In regards to claim 17, the combination of Guba, Gutierrez, Cresto and Ljung, as applied in claim 1 above, does not teach that the tag comprises a clock to timestamp motion data.
On the other hand, Davidson teaches that the device capturing the data (tag) can add timestamps to the sensed data [col. 17 L. 36-41 and L. 47-51]. This teaching means that the tag comprises a clock to timestamp the sensed data which in the case of the combination is motion data.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Davidson’s teachings of adding timestamps to the sensed data in the tag taught by the combination because it will permit the system to know the time the data was sensed.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guba et al. (US-9,338,605) in view of Gutierrez et al. (US-2015/0177362), Cresto (US-2008/0231446) and Ljung et al. (US-9,820,016) as applied to claim 1 above, and further in view of Matsuura et al. (JP-2009/164952A).

In regards to claim 18, the combination of Guba, Gutierrez, Cresto and Ljung, as applied in claim 1 above, teaches that the motion data is forwarded to the server by the mobile device [see Guba col. 16 L. 31-35, col. 4 L. 52-61, col. 38 L. 44-48 and L. 56-61]. However, the combination does not teach that the forwarded data includes an identity of user of the mobile device.
On the other hand, Matsuura teaches the concept of including an identity of a user of a device in the data that is transmitted by the device to a server [abstract L. 7-10]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Matsuura’s teachings of including an identity of a user of the device transmitting the data in the mobile device taught by the combination because it will permit the server to identify which user if forwarding the data to the server and to store the forwarded data appropriately.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685